Title: From James Madison to Edmund Randolph, 25 June 1782
From: Madison, James
To: Randolph, Edmund



Dear Sir
Philada. 25th. of June 1782

Your favor of the 15th. being more fortunate than the preceding one came safe to hand yesterday. The loss of the mail is the more provoking as it is said to have contained a packet from N.Y. which had been intercepted on its passage to England & carried into N. Carolina.
The illicit trade with the British lines has been pushed so far under the encouragement of the enemy as to threaten a deep wound to our Finances. Congress have renewed their exhortation to the States on this subject and recommended to the people, through them, a patriotic cooperation with the public measures. This trade we have also discovered is carried on with considerable effect, under collusive captures. This branch of the iniquity falls properly within the purview of Congress and an ordinance for its excision is in the hands of a Committee.
A private letter from Mr. Adams of the 11th. of April informs his correspondent that 5 of the 7 provinces had decided in favor of a Treaty with the U. S. and that the concurrence of the remaining 2 might be expected in a few days. A Leyden paper of a subsequent date, reduces the exception to a single Province. It would seem from a Memorial from the Merchants to the States General, that this revolution had been greatly stimulated by an apprehension that a sudden pacification might exclude their commerce from some of the advantages which England may obtain.
The Memorial appeals to the effect of the American trade on the resources of France, & to the short & indirect experience of it which Holland enjoyed before the loss of St. Eustation, as proof of its immense consequence. It observes also that the Ordinance of Congress agst. British Manufactures presented a precious crisis for introducing those of other nations; which ought to be the rather embraced, as nothing would be so likely to dispose Britain to the Independence of America & a general peace, as the prospect of her being supplanted in the commercial preference expected from the habits of her lost Provinces.
The present conjecture with regard to the fleet mentioned in my late letters, is, that it conveyed a parcel of miserable refugees who are destined to exchange the fancied confiscations of their rebellious Countrymen, for a cold and barren settlement in Nova Scotia or Penobscot.
A Foreign paper has reinstated Hyder Ally in his superiority over Sr. Eyre Coote. Major General Monk is numbered among the slain in the battle which produced this reverse of fortune to the British arms.
I hear nothing from Mr. Jones. Tell him if he is at Richmond that this is the reason why he does not hear directly from me. Instead of the paper of this morning which is uncommonly barren, I send you one of wednesday last which contains a very curious remonstrance from the disconsolate Loyalists.
